DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 8/16/22.  Claims 1-30 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/22 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12, 14-23, 25-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Incorporated; “SCell Dormancy and Fast SCell Activation”; Technical Specification Group Radio Access Network; NR; Requirements for support of radio resource management (Release 16), 3GPP Standard; Technical Specification; 3GPP TSG-RAN WG1 #99, R1-1912980 (hereinafter “Qualcomm”) in view of 3GPP TS 38.133 V16.2.0 (2019-12), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Requirements for support of radio resource management (Release 16) (hereinafter “3GPP”).
Regarding claim 1, Qualcomm teaches a method of wireless communication performed by a user equipment (UE), comprising:
receiving physical-layer control information (MAC CE) indicating to activate or deactivate a secondary cell (UE receives SCell activation/deactivation MAC CE) [p. 7, Section 3, paragraph 2]; and
activating or deactivating the secondary cell within a time (T_activation/activation latency) in accordance with the physical-layer control information (SCell is activated or deactivated based on received MAC CE) period  [p. 7-8, Section 3, paragraphs 2, 5], wherein the time period is based at least in part on a set of factors (if SCell is known or unknown/if SCell is in FR1 or FR2 band/values for k0 and k1/ frequency of SCS/if SMTC is smaller than 160ms or not), and based at least in part on the secondary cell being activated or deactivated by the physical-layer control information (T_activation/activation latency is based on if SCell is known, and/or if SCell is in FR1 or FR2 band, and/or the values for k0 and k1, and/or the frequency of SCS) [p.8, Section 3, paragraph 5; p.12, Section 8, bullet #2].
Qualcomm does not explicitly teach wherein the set of factors includes a status associated with the secondary cell being a known status based at least in part on the UE having reported a measurement for a synchronization signal block (SSB) for the secondary cell within a time window, and the SSB for which the measurement was reported remaining detectable within the time window.  In an analogous prior art reference, 3GPP teaches a set of factors includes a status associated with the secondary cell being a known status (SCell in FR1 is known) [p. 82, line 4] based at least in part on the UE having reported a measurement for a synchronization signal block (SSB) for the secondary cell within a time window (5 measCycleSCell, 5 DRX cycles) (UE has sent a valid measurement report during period equal to max(5 measCycleSCell, 5 DRX cycles)) [p. 82, dashes 1-2], and the SSB for which the measurement was reported remaining detectable within the time window (SSB measured during the period equal to  max(5 measCycleSCell, 5 DRX cycles) remains detectable) [p. 82, dash 4].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Qualcomm to allow the set of factors to include a status associated with the secondary cell being a known status based at least in part on the UE having reported a measurement for a synchronization signal block (SSB) for the secondary cell within a time window, and the SSB for which the measurement was reported remaining detectable within the time window, as taught by 3GPP, in order for the UE to determine fi the SCell in FR1 is known or unknown.
Regarding claim 3, Qualcomm teaches the method of claim 1, wherein the set of factors includes a frequency range (FR1 or FR2) associated with the secondary cell [p.8, Section 3, paragraph 5].
Regarding claim 4, Qualcomm teaches the method of claim 1, wherein the set of factors includes a hybrid automatic repeat request timing (THARQ) between receiving a downlink data transmission and acknowledging the downlink data transmission [p. 12, Section 8, bullet #1].
Regarding claim 5, Qualcomm teaches the method of claim 1, wherein the set of factors includes whether the secondary cell is associated with Frequency Range 1 (FR1) or Frequency Range 2 (FR2) [p.8, Section 3, paragraph 5; p.12, Section 8, bullet #2].
Regarding claim 6, Qualcomm teaches the method of claim 1, wherein the set of factors includes a time at which a first synchronization signal block is received (SSB monitoring) after the physical-layer control information is received by the UE [p. 13, Section 8, paragraph 3].
Regarding claim 7, Qualcomm teaches the method of claim 1, wherein the set of factors includes respective synchronization signal/physical broadcast channel block measurement timing configurations (SMTC) of a serving cell of the UE and the secondary cell (SMTC is SSB-based RRM Measurement Timing configuration) [p. 13, Section 8, bullet #2].
Regarding claim 8, Qualcomm teaches the method of claim 1, wherein the set of factors includes a synchronization signal/physical broadcast channel block measurement timing configuration periodicity (SMTC periodicity) of the secondary cell [p. 13, Section 8, bullet #2].
Regarding claim 9, Qualcomm teaches the method of claim 1, wherein the set of factors includes a measurement delay (SCell measurement cycle) associated with a physical-layer measurement on the secondary cell [p. 13, Section 8, bullet #2].  
Regarding claim 10, Qualcomm teaches the method of claim 1, wherein the set of factors includes a slot length (slot n) of the secondary cell [p. 13, Section 8, paragraph 2].
Regarding claim 11, Qualcomm teaches the method of claim 1, wherein activating or deactivating the secondary cell within the time period in accordance with the physical-layer control information further comprises at least one of:
0097-124752201712 transmitting a valid channel state information report (CSI reporting) within the time period [p. 13, Section 8, bullet #3], or
performing one or more actions (prepare RF transition to receive signals from target SCell) related to the physical-layer control information within the time period (UE needs to prepare RF transition to receive signals from target SCell within T_activation time) [p. 7, Section 3, paragraph 2].
Regarding claim 12, Qualcomm teaches a method of wireless communication performed by a base station, comprising:
transmitting, to a user equipment (UE), physical-layer control information (MAC CE) indicating to activate or deactivate a secondary cell (network transmits SCell activation/deactivation MAC CE to UE) [p. 7, Section 3, paragraph 2]; and
receiving a communication (CQI report) associated with activating or deactivating the secondary cell within a time period in accordance with the physical-layer control information, wherein the time period is based at least in part on a set of factors the secondary cell being activated or deactivated by the physical-layer control information (network receives CQI report from UE based on activation/deactivation of SCell in accordance with MAC CE) [p. 7, Section 3, paragraph 2; Figure 1, p. 12, Figure 1, H=CQI reporting].
Claim 14 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claims 15 and 26 recite similar subject matter as claim 4 and are therefore rejected on the same basis.
Claims 16, 25, and 30 recite similar subject matter as claim 5 and are therefore rejected on the same basis.
Claim 17 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 9 and is therefore rejected on the same basis.
Claim 21 recites similar subject matter as claim 10 and is therefore rejected on the same basis.
Claims 22 and 27 recite similar subject matter as claim 11 and are therefore rejected on the same basis.
Claim 23 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 28 recites similar subject matter as claim 12 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 2, 13, 24, and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647